On Motion for Rehearing.
Appellants have filed a joint motion for rehearing, in which the following cases are cited as demonstrating the incorrectness of our holding that there was no error in excluding the testimony of the witness Miss *307Kiley that appellant Downs had told her the facts of the case consistent with his testimony upon the trial: Mason v. M., K. & T. Ry. Co. of Texas, Tex.Civ.App., 151 S.W. 350; Houston & T. C. Ry. Co. v. Fox, 106 Tex. 317, 166 S.W. 693; St. Louis & S. F. R. Co. v. Sizemore, 53 Tex.Civ.App. 491, 116 S.W. 403; Missouri, K. & T. Ry. Co. of Texas v. Hawk, 30 Tex.Civ.App. 142, 69 S.W. 1037; Sullivan v. Fant, 51 Tex.Civ.App. 6, 110 S.W. 507; and El Paso Electric Co. v. Cannon, Tex.Civ.App., 69 S.W.2d 532.
Admissions are quite different from declarations against interest. The former must come from a party in interest, his agent or predecessor; the latter may come from any one. For full discussion see, McCormick & Ray, Texas Law of Evidence, Sec. 490.
All of the above cases cited by appellant, except the Mason case, are distinguishable upon one of the following grounds: (a) prior consistent statements were admitted where a witness (not a.party) had been impeached (b) under a charge of recent fabrication of testimony by a party, who had kept silent when he should have spoken, evidence that he did speak at other times consistently with his trial evidence was admitted in rebuttal of the testimony that he did not speak.
In the Mason case prior consistent statements of a party were held admissible, the court applying the rules of impeachment of a nonparty witness. That such rules were inapplicable'since the admission of a party was involved was not discussed. '
W e adhere to our previous holding.'
All motions for rehearing áre overruled.